Citation Nr: 0938554	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim entitlement to service connection for organic 
heart disease, including pericarditis and rheumatic heart 
disease.

2.  Whether the reduction of a disability rating for status 
post left pleurisy with pneumothorax, from 60 percent to 10 
percent, effective April 1, 2007, was proper.

3.  Entitlement to an increased evaluation for myocarditis, 
currently evaluated as noncompensable. 

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1944 until August 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2006, January 2007 and 
November 2007 rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board notes the Veteran timely filed a Notice of 
Disagreement (NOD) to a November 2007 rating decision 
concerning whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for organic heart disease, including pericarditis 
and rheumatic heart disease.  A Statement of the Case (SOC) 
was sent to the Veteran in May 2008.  A Supplemental 
Statement of the Case was issued in September 2008.  The 
Board notes that the Veteran did not perfect his appeal with 
the submission of a Substantive Appeal (Form VA 9).  
38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995) [pursuant to 38 U.S.C.A. § 7105, a Notice of 
Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].  

Although no Form VA 9 was filed, the Veteran submitted an 
Appeal Status Election form to the RO in September 2008.  On 
this form, the Veteran requested the RO forward the appeal to 
the Board.  The RO interpreted this form as a response to the 
September 2008 Supplemental Statement of the Case which 
concerned the claims for myocarditis and the reduction of the 
left pleurisy with pneumothorax.  As noted above, however, 
the RO also issued a Supplemental Statement of the Case 
concerning the claim to reopen an organic heart disease in 
November 2008.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), 
the United States Court of Appeals for Veterans Claims held 
that 38 U.S.C.A. § 7105(d)(3) does not operate as a 
jurisdictional bar to the Board's consideration of a 
substantive appeal and found that VA may waive any issue of 
timeliness in the filing of a substantive appeal, either 
explicitly or implicitly.  

In the present case, there is no indication the RO closed the 
appeal concerning an organic heart disease and the Veteran 
clearly continued to express disagreement with the denial of 
the claim.  Significantly, the attached statement to the 
Appeal Status Election Form discussed a new claim for 
arthritis, but also discussed both the myocarditis and 
rheumatic fever.  Thus, the Board accepts the claim 
concerning whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for an organic heart disease, including 
pericarditis and rheumatic heart disease, as being on appeal.  
See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to 
file a timely substantive appeal does not automatically 
foreclose an appeal, render a claim final, or deprive the 
Board of jurisdiction over an appeal initiated by the timely 
filing of an NOD); Fanning v. Brown, 4 Vet. App. 225, 228-29 
(1993) (Board is obligated to review all issues which are 
reasonably raised from a liberal reading of the substantive 
appeal, including all documents or oral testimony submitted 
prior to the Board decision). 

The record reflects the Veteran may seek service connection 
for other disabilities as secondary to the service-connected 
myocarditis and left pleurisy with pneumothorax.  
Specifically, during the July 2007 RO hearing the Veteran 
noted that the myocarditis was only the beginning of his 
problems and it evolved to result in secondary conditions.  
In a September 2008 statement the Veteran raised a claim of 
arthritis as secondary to his heart condition, including 
rheumatic fever.  Similarly, in the August 2009 Written Brief 
Presentation, the Veteran's representative indicated the 
Veteran had several other conditions, including hypertension, 
which had not been addressed by the RO.  These issues are 
REFERRED to the RO for appropriate action.  

For the reasons set forth below, the Board Remands the issue 
of entitlement to an increased evaluation for myocarditis, 
currently evaluated as noncompensable, in order to pursue 
necessary further development.

The Board also notes that in accordance with a recent 
precedential opinion of the Court of Appeals for Veterans 
Claims, the Board must REMAND the issue of TDIU.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (noting 
that because the Board has jurisdiction over the question of 
TDIU for a particular disability in connection with a claim 
for an increased rating, the proper method of returning the 
case to the RO for further action is by Remand).  While the 
TDIU issue has not been adjudicated or otherwise developed 
for appeal, as such issue is raised by the record and part 
and parcel of the increased rating claim also being remanded 
herein, the Board must remand the TDIU issue under Rice. Id.

Therefore, the issues of entitlement to a compensable 
disability rating for myocarditis and TDIU are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The claim for service connection for an organic heart 
disease, to include pericarditis and rheumatic heart disease 
is part and parcel of the claim for an increased evaluation 
for myocarditis.

2.  In an August 2006 rating decision, the RO proposed to 
reduce compensation benefits from 60 percent to 10 percent 
for the Veteran's status post left pleurisy with 
pneumothorax.  The Veteran was notified of this proposed 
reduction in August 2006; he was also notified that he had 60 
days to request a hearing and 60 days to submit additional 
evidence.

3.  The Veteran requested a RO hearing in March 2007 and the 
hearing was afforded in July 2007.

4.  The reduction from 60 percent to 10 percent for the 
Veteran's status post left pleurisy with pneumothorax was 
accomplished by way of a rating decision issued in January 
2007.  The reduction became effective April 1, 2007.

5.  At the time of the proposed reduction in August 2006, the 
Veteran's status post left pleurisy with pneumothorax was 
productive of forced vital capacity (FVC) of 82.3 percent; 
forced expiratory volume in one second (FEV-1) of 79.6 
percent, FEV1/FVC of 71 percent and Diffusion Capacity of the 
Lung for Carbon Monoxide by single breath method [DLCO (SB)] 
of 61.5 percent.


CONCLUSIONS OF LAW

1.  As the claim for an organic heart disease is already 
service-connected, there remains no allegation of fact or law 
to decide and the issue is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.101(d) (2008).

2.  The RO complied with the procedural requirements of 
38 C.F.R. § 3.105(e) prior to reducing the status post left 
pleurisy with pneumothorax. 38 U.S.C.A. §§ 1101, 1155, 5103, 
5103A, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 
3.159 (2008).

3.  The reduction in the rating for the status post left 
pleurisy with pneumothorax, from 60 percent to 10 percent, 
effective from April 1, 2007, was not proper and a partial 
restoration to 30 percent is warranted. 38 U.S.C.A. §§ 1101, 
1155, 5103, 5103A, 5107, 5112 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105, 3.159, 4.1- 4.14, 4.96, 4.97, Diagnostic 
Codes 6843 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009)."  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in July 2006, March 2007, July 2007 
and July 2008 that fully addressed all notice elements.  The 
July 2006 and March 2007 letters advised the Veteran of the 
information needed to substantiate the underlying claims, the 
information VA would seek to provide and the information the 
Veteran should seek to provide.  This letter also informed 
the Veteran of how VA determines disability ratings and 
effective dates.  The July 2007 and July 2008 letters 
provided the applicable diagnostic codes which delineated the 
criteria necessary to illustrate an increase in severity.  
These letters also informed the Veteran that he should 
demonstrate a worsening occurred and provide evidence of the 
worsening on his employment.    

Additionally, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the Veteran was advised of the definition of "new 
and material evidence" in an August 2007 letter.  That 
letter also advised the Veteran of the reasons why the claim 
was previously denied and the information necessary to reopen 
the claim.  Additionally, as will be explained in detail 
below, the Board finds the claim is part and parcel of the 
claim for an increased evaluation for myocarditis and as such 
any deficiency regarding notice of the basis for a prior 
final denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
Veteran's claim. See Kent, 20 Vet. App. 1.

Additionally, in this case, the procedures applicable to 
reduction in the disability rating under 38 C.F.R. § 3.105 
apply.  The Board will discuss the RO's compliance with 38 
C.F.R. § 3.105(e) in detail below.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and the 
reports of VA examinations.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the Veteran advised the RO in August 2007 that he had 
no further evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and Material Evidence Claim

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  In the present 
case, the Veteran seeks service connection for an organic 
heart disability, to include pericarditis and rheumatic heart 
disease.  The Veteran is already in receipt of service 
connection for myocarditis.  In this case, it appears that 
the claim for service connection for an organic heart disease 
is actually part and parcel of the claim for an increased 
evaluation for myocarditis which is already on appeal.  

Although the service-connected disability has been 
characterized as "myocarditis" a review of the record 
illustrates that the claim was initially characterized as a 
"heart condition."  This broader characterization of the 
issue would clearly include the pericarditis and rheumatic 
heart disease which the Veteran has now claimed.  
Specifically, the record reflects the Veteran had significant 
symptoms of heart disease during service and received 
diagnoses of myocarditis, pericardial friction rub, 
congenital heart disease, and pericarditis.  A July 1945 
report of medical survey explained that the Veteran had a 
pericardial friction rub; however, the diagnosis was changed 
to heart disease, congenital, small heart.  Subsequently, the 
Veteran sustained a left pleurisy and spontaneous 
pneumothorax.  The physician concluded that it was felt that 
the Veteran had heart disease of questionable origin but 
probably rheumatic in nature and separation from service was 
recommended.  

Most significantly, although the September 1945 rating 
decision which granted service connection evaluated the claim 
under Diagnostic Code 1036 for "myocarditis," the cover 
letter enclosing the rating decision clearly indicated that 
the Veteran's service connected disability was a "heart 
condition."  Similarly, the July 1947 letter enclosing a 
rating decision explained that the Veteran's disability 
diagnosed as heart condition was no longer considered to be 
disabling to a compensable degree.  Additionally, the January 
1948 rating decision specified that the Veteran was afforded 
a VA examination in November 1947 to aid in clarifying the 
cardiac pathology which was currently diagnosed as 
myocarditis.  That examination did not elucidate the precise 
diagnosis involved as it showed no evidence of a current 
organic disease.  

In light of the above history it is clear that the Veteran's 
service-connected disability is a generalized heart 
disability, which is currently evaluated by analogy as 
myocarditis.  As the service-connected disability encompasses 
the pericarditis and rheumatic heart disease noted in 
service, the condition is in essence already service-
connected.

Furthermore, even if the Board construed the claim as 
encompassing a separate disability and service connection 
were granted, a separate rating evaluation would be 
prohibited.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25. One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided. In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another. The Court held that the 
conditions were to be rated separately under 38 C.F.R. § 
4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14. Esteban, at 261. 
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions." Id. at 262.

Specifically in this case, the Veteran's service connected 
heart disability has been rated by analogy and evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7002.  
Significantly, Diagnostic Code 7002 is for the evaluation of 
pericarditis, one of the diseases for which the Veteran seeks 
service connection.  Under this Diagnostic Code, ratings will 
be assigned based upon the symptoms produced by a workload of 
a specified number of metabolic equivalents.  Ratings will 
also be assigned with evidence of acute congestive heart 
failure or chronic congestive heart failure.  The applicable 
diagnostic code for rheumatic heart disease, the other 
disability for which the Veteran currently seeks service 
connection, is Diagnostic Code 7000.  Examining this 
Diagnostic Code reflects rheumatic heart disease and valvular 
heart disease are also evaluated based upon the symptoms 
produced by a workload of a specified number of metabolic 
equivalents and presence of acute congestive heart failure or 
chronic congestive heart failure.  In fact, the two 
diagnostic codes are practically identical.  The only 
difference appears at the 100 percent disability rating.  For 
this rating, Diagnostic Code 7000 provides for a 100 percent 
rating during active infection with valvular heart damage and 
for three months following cessation of therapy for the 
active infection.   Diagnostic Code 7002 allows for a 100 
percent evaluation for three months following cessation of 
therapy for an active infection with cardiac involvement.  
Both Diagnostic Codes allow for a 100 percent evaluation 
after an active infection when there is chronic congestive 
heart failure, or a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

As the Veteran is already in receipt of an evaluation under 
Diagnostic Code 7002 a separate rating for either 
pericarditis or rheumatic or valvular heart disease would 
examine the same symptoms and would violate the provisions of 
38 C.F.R. § 4.14, which prohibit such pyramiding.  

As the claim for service connection for an organic heart 
disease is essentially part and parcel of the claim for an 
increased evaluation for myocarditis, the Board finds there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Reduction of the Status Post Left Pleurisy with Pneumothorax

The Veteran contends, in essence, that the disability rating 
for his status post left pleurisy with pneumothorax was 
improperly reduced.  By way of history, the RO granted 
service connection for pleurisy in a January 1947 rating 
decision.  At that time, a noncompensable disability rating 
was assigned.  Subsequently, a January 2005 rating decision 
granted an increased disability rating of 60 percent, 
effective February 19, 2004.  The Veteran applied for an 
increased disability rating in June 2006 and was afforded a 
VA examination to assess the severity of the pleurisy in 
connection with that claim.  Based upon this examination, the 
RO issued an August 2006 rating decision which proposed 
reducing the disability rating to 10 percent.  As will be 
described in greater detail below, the disability rating was 
ultimately reduced to 10 percent.  The Veteran contends that 
the disability has not improved and asserts that he was 
entitled to maintain at least a 60 percent rating.

Where the reduction in a disability rating of a service-
connected disability or employability status is considered 
warranted and the lower disability rating would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons. 38 C.F.R. § 3.105(e).  The beneficiary 
will be notified of the contemplated action and furnished 
detailed reasons for the reduction, and will be given 60 days 
for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level. Id.  The Veteran is also to be informed that he may 
request a predetermination hearing, provided that the request 
is received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the Veteran expires. 38 C.F.R. 
§ 3.105(e).

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored. Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991). The law also provides that a Veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred. 38 U.S.C.A. § 
1155 (West 2002).  When a Veteran's disability rating is 
reduced without following the applicable regulations, the 
reduction is void ab initio. See Greyzck v. West, 12 Vet. 
App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005); Brown v. 
Brown, 5 Vet. App. at 413, 420 (1993).  These provisions 
require VA rating reductions be based upon review of the 
entire history of the Veteran's disability. See Schafrath, 1 
Vet. App. at 594.  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work. Id.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections set forth in 38 C.F.R. § 
3.344.  Under 38 C.F.R. § 3.344, ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated. See Peyton v. Derwinski, 1 Vet. App. 282, 286- 
87 (1992).  The Board notes however that the 60 percent 
rating for instability had been in effect for less than 5 
years.  Thus, various provisions of 38 C.F.R. § 3.344 
pertaining to stabilization of disability ratings do not 
apply in this case; reexamination disclosing improvement will 
warrant a rating reduction. 38 C.F.R. § 3.344(c).

As an initial matter, the Board notes that the procedural 
requirements for a reduction were met.  The RO provided a VA 
examination in July 2006 to assess the level of the Veteran's 
status post left pleurisy with pneumothorax.  The RO sent the 
Veteran a letter in August 2006 which enclosed a rating 
decision proposing a reduction in the disability rating from 
60 percent to 10 percent.  The August 2006 letter advised the 
Veteran of his rights in regards to this reduction, including 
the right to request a hearing and his right to submit 
additional evidence.  This letter actually gave the Veteran 
more time that required by 38 C.F.R. § 3.105 to request a 
hearing as it noted the Veteran could request a hearing up to 
60 days after the date of the letter.  The Veteran submitted 
a statement and a duplicate copy of a prior January 2005 
rating decision but did not request a hearing or submit 
medical evidence in support of his claim within 60 days from 
the August 2006 letter.  

The Veteran subsequently received a rating decision dated in 
January 2007 implementing the reduction from 60 percent to 10 
percent for the status post left pleurisy with pneumothorax, 
effective April 1, 2007.  The Veteran subsequently requested 
an RO hearing in connection with the reduction on his March 
2007 Notice of Disagreement.  The requested hearing was held 
in July 2007.  Given the above procedural history, the Board 
finds the RO followed the requirements of notifying the 
Veteran of the proposed reduction and advising him of his 
rights with regards to the reduction.

The next question is whether the Veteran's medical disability 
demonstrated an actual improvement.  The Veteran's status 
post left pleurisy with pneumothorax was rated under 
38 C.F.R. § Diagnostic Code 6843.  Disabilities under this 
Diagnostic Code are in turn evaluated under the General 
Rating Formula for Restrictive Lung Disease.

Under this formula, 10 percent disability rating is warranted 
where pulmonary function testing reflects a forced expiratory 
volume in one second (FEV-1) of 71 to 80 percent predicted; 
or with a ratio of FEV-1 to forced vital capacity (FVC) of 71 
to 80 percent, or; when the diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO (SB)) 
is 66 to 80 percent predicted.  A 30 percent rating is 
warranted with FEV-1 of 56 to 70 percent of that predicted; 
or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) is 56 to 65 
percent of that predicted.  A 60 percent rating is assigned 
when the FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 ml/kg 
in (with cardiorespiratory limit).  

During the pendency of the appeal VA amended the rating 
schedule concerning respiratory conditions, effective October 
6, 2006; however, these changes concerned "special 
provisions" concerning the use of pulmonary function tests 
for the evaluation of respiratory conditions.  They did not 
alter the criteria for rating the restrictive lung disease as 
described above.  Specifically, under 38 C.F.R. § 4.96(a), 
ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Rather, a 
single rating will be assigned under the diagnostic code 
which reflects the predominant disability with elevation to 
the next higher evaluation only where the severity of the 
overall disability warrants such elevation. 38 C.F.R. 
§ 4.96(a).  Additionally, the revision required that 
pulmonary function tests be used to evaluate respiratory 
conditions unless (i) the results of maximum exercise 
capacity test were of record and were 20 ml/kg/min or less; 
(ii) there was pulmonary hypertension, cor pulmonale, or 
right ventricular hypertrophy; (iii) there was one or more 
episodes of acute respiratory failure and (iv) when 
outpatient oxygen therapy was required.  38 C.F.R. § 4.96 
also provides that if a DLCO (SB) test is not of record, 
evaluation should be based on alternative criteria as long as 
the examiner states why the DLCO(SB) test would not be useful 
or valid in a particular case.  When the PFTs are not 
consistent with clinical findings, evaluation should 
generally be based on the PFTs unless there was an 
explanation by the examiner as to why the PFTs were not a 
valid indicator of respiratory function. The evaluation 
should be based upon the post-bronchodilator studies unless 
they are poorer than the pre-bronchodilator results.  In that 
case, then the pre-bronchodilator values should be used for 
rating purposes.  When the results of different PFTs (FEV-1, 
FVC, etc.) are disparate, the test result that the examiner 
states most accurately reflects the level of disability 
should be used for evaluation. Finally 38 C.F.R. § 4.96 
provided that if the FEV-1 and the FVC are both greater than 
100 percent, a compensable evaluation based on a decreased 
FEV-1/FVC ratio should not be assigned. 

The Board finds that a slight improvement was demonstrated by 
an examination that was full, complete, and sufficient to 
establish the current level of the status post left pleurisy 
with pneumothorax; however, the findings do not warrant the 
reduction to 10 percent.

Specifically, the Veteran was afforded a VA examination in 
July 2006 to assess the severity of his pleurisy.  The 
examiner reviewed the claims file and considered the 
Veteran's complaints of shortness of breath with exertion.  
Clinical examination reflected the chest was symmetrical with 
good expansion on inspiration and the lungs were clear to 
percussion and auscultation.  The July 2006 pulmonary 
function test performed in connection with this examination 
reflected post bronchodilator FVC was 82.3 percent predicted; 
FEV-1 was 79.6 percent predicated FEV-1/FVC was 71 percent 
and the DLCO (SB) was 61.5 percent predicted.  The examiner 
concluded the Veteran had hypertension, essential, postural 
hypotension, recurrent syncope, renal insufficiency, 
pericarditis, resolved, and spontaneous pneumothorax 
resolved.  The examiner indicated the Veteran was able to 
engage in activities of daily living without restriction.  He 
had shortness of breath with exertion and physical exertion 
was limited.  Pulmonary function test showed an FEV-1 of 2.78 
liters, representing 79 percent predicted.  The conclusion 
was normal spirometry, possible gas trapping and mildly 
decreased gas exchange, but predictive equations were 
extrapolated by a large interval for patients age of 86.

The Veteran was afforded another VA examination in August 
2007.  The examiner reviewed the VA records and considered 
the Veteran's complaints of shortness of breath and chest 
pain when he went to new places.  He denied wheezing, or 
chest pain with exertion or a history of angina.  Clinical 
examination reflected the lungs were clear with good breath 
sounds and the chest had good inspiration and expiration 
without wheezing.  The diagnoses were essential hypertension, 
type 2 diabetes, pericarditis, myocarditis, resolved, 
pneumothorax with left pleurisy, resolved. 

The examiner concluded the Veteran had a history of 
pericarditis while in service and some kind of myocarditis 
and pneumothorax.  None of this required a chest tube 
insertion.  At the time of the examination there was no 
finding of persistent pericarditis or myocarditis.  No active 
pulmonary disease was noted on examination.  The examiner 
noted a chest x-ray showed mild emphysematous changes.  
Pulmonary function studies were consistent with predicted 
values and felt to be within normal limits. 

The August 2007 pulmonary function test performed in 
connection with the VA examination reflected the post 
bronchodilator FVC was 78.3 percent predicted the FEV-1 was 
55.9 percent predicted; FEV-1/FVC was 52 percent and DLCO 
(SB) was 60.1.  The physician concluded it was a normal 
spirometry with no significant change from July 2006 although 
a decrease in FEV-1 post bronchodilator was not credible and 
likely due to poor effort.  The Veteran had essentially 
normal lung volume and normal diffusing capacity corrected 
for hemoglobin, carboxyhemoglobin and room air and arterial 
blood gases were within normal limits.  The impression was 
normal lung volumes, flows and gas exchange, despite poor 
effort.  This interpretation was based upon extrapolated 
values as there were none for people over the age of 80.  The 
examiner noted it was unlikely the Veteran had abnormal 
function.

Other medical records reflect complaints of shortness of 
breath but fail to reflect findings from pulmonary function 
tests and are therefore less probative on this inquiry.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

The Veteran also provided testimony at a July 2007 RO 
hearing.  The Veteran indicated he did not particularly like 
the VA examiner because he indicated the Veteran no longer 
had myocarditis and did not say anything about pleurisy.  The 
Veteran indicated he last had a breathing test about a year 
prior to the hearing.  The Veteran felt that the examination 
performed in 2005 was more extensive than the one in 2006 and 
requested another examination.  

Examining the evidence in light of the above rating criteria, 
the Board finds the reduction to 10 percent was improper.  
Specifically, although the July 2006 pulmonary function test 
showed a slight improvement, the RO failed to consider the 
DLCO (SB) findings.  The language of the Diagnostic Code 6843 
is permissive and allows for a higher rating if any of the 
listed findings are met.  Thus, in the present case, while 
the Veteran's FVC and FEV-1 findings warranted a 10 percent 
rating, the DLCO (SB) of 61.5 percent noted in July 2006 
clearly meets the criteria for the higher 30 percent 
evaluation.

Similarly, the August 2007 VA examination also reflected FVC 
and FEV-1 findings that would warrant a 10 percent 
evaluation.  However, the DLCO (SB) was 60.1 percent 
predicted, a finding that falls within the criteria for a 30 
percent evaluation.  The Board notes that the August 2007 VA 
examination noted an FEV-1/FVC ratio of 52 percent.  This 
finding would warrant restoration of the 60 percent 
evaluation.  The Board carefully considered whether to 
provide a staged rating or institute a full restoration of 60 
percent based upon this finding.  In this case, however, the 
August 2007 VA examiner clearly indicated that the Veteran's 
FEV-1 post bronchodilator finding was not credible as it was 
due to poor effort.  No such comment was noted concerning the 
results of the DLCO (SB).  The laws provide that when there 
is a disparity in the results of the pulmonary function test 
so that the level of evaluation would differ depending on 
which test result is used, the test result that the examiner 
stated most accurately reflected the level of disability 
should be used.  38 C.F.R. § 4.96 (d)(6).  Thus, as the 
examiner clearly indicated the FEV-1 finding was not 
credible, the DLCO (SB) will be used to rate the Veteran's 
disability.  Here, the DLCO (SB) of 60.1 percent predicted 
also warrants a 30 percent rating.  

Accordingly, the reduction to 10 percent was improper and a 
partial restoration to 30 percent is granted.  38 C.F.R. 
§ 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim concerning whether new and material evidence has 
been submitted to reopen a claim entitlement to service 
connection for organic heart disease, including pericarditis 
and rheumatic heart disease, is dismissed.

The reduction of the disability rating for status post left 
pleurisy with pneumothorax, from 60 percent to 10 percent 
effective April 1, 2007 was not proper and a partial 
restoration to 30 percent is granted.



REMAND

A review of the record reflects that further development is 
necessary.  Specifically, a VA examination is warranted.  

While there are prior VA examinations in the record which 
address the severity of the Veteran's heart disability, these 
examinations are too remote in time to evaluate the claim.  
Specifically, the most recent examination of record was dated 
in August 2007.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (the Court determined the Board 
should have ordered a contemporaneous examination of the 
Veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

Subsequent VA records include a January 2008 echocardiogram 
which demonstrates an increased amount of cardiac findings 
than was shown at the time of the August 2007 VA examination.  
For example, the January 2008 echocardiogram reflected trace 
tricuspid regurgitation, trace mitral regurgitation, an 
enlarged left atrial, thickened mitral valve leaflets, 
hypertrophy of the left ventricle and aortic valve sclerosis.  
The physician, however, failed to indicate whether these 
findings were related to the Veteran's service-connected 
heart disability or otherwise explain the clinical 
significance of these findings.  Furthermore, there were no 
findings which could be applied to the Schedule for Rating 
Criteria, such as the symptoms produced by specific workload 
in metabolic equivalents.

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain the current severity of the Veteran's service 
connected heart disability. Godfrey v. Brown, 7 Vet. App. 398 
(1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Additionally, the U.S. Court of Appeals for Veterans Claims 
recently held that a request for TDIU is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation. Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted. Id at 455. 

In his October 2006 Notice of Disagreement, the Veteran 
stated that his heart problems had limited his ability to 
obtain employment as he was limited to jobs requiring little 
to no exertion.  He further indicated that he felt he was 
unable to work at all, even at a desk job.  Similarly, in the 
October 2007 Substantive Appeal (VA Form 1-9 Appeal), the 
Veteran alleged that he was unable to do physical work since 
his separation from service due to his heart condition.  The 
Veteran has therefore raised the issue of a total disability 
rating for compensation based on individual unemployability 
(TDIU). See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (Once a Veteran submits evidence of medical 
disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  

In this regard, the AOJ should send the Veteran a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter for the 
TDIU component of the increased evaluation claim.  This 
letter should notify the Veteran and his representative of 
any information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim.  
The notice should also indicate what information or evidence 
should be provided by the Veteran and what information or 
evidence VA will attempt to obtain on the Veteran's behalf. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The law provides that TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities. See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be 
given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or the impairment caused by nonservice-
connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities. 38 C.F.R. § 4.16(a).  If 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more. Id.

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service- 
connected disability. 38 C.F.R. § 4.16(b). See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed. 38 C.F.R. § 4.16(b).

The record shows that the appellant is not working.  He 
alleges that his service connected disabilities, and 
specifically his heart, have prevented him from obtaining 
gainful employment.  At the present time, however, the 
Veteran is in receipt of service connection for status post 
left pleurisy with pneumothorax, rated as 30 percent 
disabling, and for myocarditis, rated as noncompensable.  As 
noted above, however, the Veteran's claim concerning the 
rating of his myocarditis is still pending.  Thus, the claim 
for TDIU should be held in abeyance until the RO adjudicates 
the increased rating claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1.  The RO/AMC will advise the Veteran of 
what evidence would substantiate his claim 
for entitlement to TDIU.  Apart from other 
requirements applicable under the Veterans 
Claims Assistance Act of 2000 (VCAA), the 
RO/AMC will comply with any directives of 
the Veterans Benefits Administration.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).  

2.  The Veteran should be afforded an 
appropriate VA examination to determine the 
current severity of the service-connected 
heart disability.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and the examination and offer 
comments and an opinion as to the severity 
of the Veteran's heart disability.  The 
significance of any abnormalities found 
testing, such as denoted on echocardiogram 
or electrocardiogram, shall be fully 
explained.  In this regard, if any 
abnormalities are not productive of disease 
or dysfunction of the heart, such findings 
must be fully explained.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination. 

3.  After review of any evidence submitted 
by the Veteran, the RO should take such 
additional development action as it deems 
proper with respect to the claim for TDIU, 
including the conduct of any appropriate VA 
examinations, and consideration of 
submission of the claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for extra-
schedular consideration, if appropriate.  
The RO shall follow any applicable 
regulations and directives implementing the 
provisions of the VCAA as to its notice and 
development.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO and the claims 
remaining on appeal readjudicate.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


